In a letter dated January 13, 1993, to the Clerk of the Appellate Courts, respondent Mark A. Johnson, of Overland Park, Kansas, an attorney admitted to practice law in the State of Kansas, voluntarily surrendered his license to practice law in the State of Kansas, pursuant to Supreme Court Rule 217 (1992 Kan. Ct. R. Annot. 175).
There is one ethical complaint, filed by á member of respondent’s law firm, pending in the Office of the Disciplinary Administrator, which alleges that respondent engaged in misrepresentation, fraud, and/or deceit in his actions while representing a significant number of clients. The complaint also alleges that respondent diverted over $90,000 in attorney fees from the firm to his own personal use. Such conduct would clearly violate MRPC 8.4(b), (c), and (d) (1992 Kan. Ct. R. Annot. 328).
This court, having examined the files of the Office of the Disciplinary Administrator, finds that the surrender of respondent’s license should be accepted and that respondent should be disbarred.
It Is Therefore Ordered that Mark A. Johnson be and he is hereby disbarred from the practice of law in the State of Kansas and his license and privilege to practice law are hereby revoked.
It Is Further Ordered that the Clerk of the Appellate Courts strike the name of Mark A. Johnson from the roll of attorneys licensed to practice law in the State of Kansas.
It Is Further Ordered that this order shall be published in the Kansas Reports, that the costs herein be assessed to the respondent, and that respondent forthwith shall comply with Supreme Court Rule 218 (1992 Kan. Ct. R. Annot. 176).